In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Cozier, J.), dated April 7, 1992, which, upon a fact-finding order of the same court, dated November 15, 1991, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have *601constituted the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, criminal possession of a weapon in the fourth degree, and menacing, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated November 15, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf., CPL 460.15 [5]).
The appellant’s contentions regarding the adequacy of the notice served by the presentment agency pursuant to CPL 710.30 and the Family Court’s denial of his motion to renew his previously withdrawn request for a Wade hearing are without merit (see, e.g., People v Branigan, 207 AD2d 459; Matter of Ronald W., 146 AD2d 703). O’Brien, J. P., Santucci, Joy and Goldstein, JJ., concur.